  EXHIBIT 10.1

 

Converde Energy USA, Inc. 

Preferred Share Purchase Agreement 

September 15, 2015

 

PREFERRED STOCK PURCHASE AND SALE AGREEMENT

 

THIS PREFERRED STOCK PURCHASE AND SALE AGREEMENT (the “Agreement”) is made as of
September 15, 2015, by and among, Converde, Inc., an Ontario corporation
(“Seller”) and Amazonica Corp., also a Nevada corporation (“Buyer”).

 

WHEREAS, Seller wishes to sell and Buyer wishes to accept exactly two hundred
fifteen million four hundred ninety eight thousand seven hundred forty five
(215,498,745) shares of Series A Preferred Stock of Converde Energy USA, Inc.,
(“XFUL”, the shares are herein referred to as the “XFUL Shares”) in exchange for
one (1) share of Series A Preferred stock of the Buyer (the “AMZZ Stock”).

 

WHEREAS, the Parties have conducted their independent due diligence and
determined that the transactions contemplated by this Agreement, on the terms
and subject to the conditions set forth herein, would be advantageous and
beneficial to their respective interests.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 



1

Purchase and Sale of Preferred Stock.

  1.1

Sale and Issuance of Preferred Stock. Subject to the terms and conditions of
this Agreement, Buyer agrees to purchase at the Closing and Seller agrees to
sell and issue to Buyer at the Closing exactly two hundred fifteen million four
hundred ninety eight thousand seven hundred forty five (215,498,745) shares of
Series A Preferred Stock of Converde Energy USA, Inc. , par value $0.001 per
share, for the following consideration (the “Purchase Price”):

 





a.

Exactly one (1) share of Series A Preferred stock of Amazonica Corp., par value
$0.0001 (the “AMZZ Shares”) who’s designation, duly filed with the state of
Nevada provides for voting rights equal to exactly four (4) times the voting
rights of all issued and outstanding common stock. The AMZZ Shares have no
rights to conversion; and

  b.

AMZZ further agrees to assume and all outstanding promissory notes detailed
under Schedule A, attached hereto (the “XFUL Debt”).



 



1.2

Closing; Delivery. The purchase and sale of the XFUL Shares shall take place at
the offices of Seller (or remotely via the exchange of documents and
signatures), at 2:00 p.m., on September 15 2015, or at such other time and place
as Seller and Buyer mutually agree upon in writing (which time and place are
designated as the “Closing”). At the Closing, Seller shall deliver to Buyer a
certificate representing the Shares and registered in the name of Buyer against
payment of the Purchase Price therefor by Buyer, and Buyer shall deliver to
Seller evidence of ownership of the AMZZ Shares in the name of Seller or
Seller’s assignee and Buyer shall issue new promissory notes to each holder of
the holders of XFUL debt.

  2

Representations and Warranties of Seller.

 

Seller hereby represents and warrants to Buyer that:

 

 

2.1 

Organization, Good Standing, Corporate Power and Qualification. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the Provence of Ontario and has all requisite corporate power and authority
to carry on its business as presently conducted and as proposed to be conducted
and as proposed to be conducted, to execute, deliver and perform this Agreement,
to issue, sell and deliver the Shares.



 

  Page 1 of 12

 

 



2.2

Ownership. The XFUL Shares are validly issued to and held by the Seller in
accordance with the laws of the state of Nevada and have no claims, liens or
encumbrances otherwise.

2.3

Authorization. All corporate action required to be taken by XFUL’s Board of
Directors and stockholders in order to authorize Seller to enter into the
Agreement and the Other Transaction Documents as may be defined herein and to
issue the Shares at the Closing has been taken or will be taken prior to the
Closing. All action on the part of the officers of Seller necessary for the
execution and delivery of the Agreement and the Other Transaction Documents, the
performance of all obligations of Seller under the Agreement and Other
Transaction Documents to be performed as of the Closing, and the issuance and
delivery of the Shares has been taken or will be taken prior to the Closing. The
Agreement and the Other Transaction Documents, when executed and delivered by
Seller, shall constitute valid and legally binding obligations of Seller,
enforceable against Seller in accordance with their terms.

2.4

Investment Representations. Seller understands that the AMZZ Shares have been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Buyer also understands that the AMZZ Shares are being offered and sold pursuant
to an exemption from registration contained in the Securities Act based in part
upon Buyer’s representations contained in the Agreement. Buyer hereby represents
and warrants as follows:



 



a.

Seller Bears Economic Risk. Seller has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to Seller so that it is capable of evaluating the merits and risks of its
investment in Seller and has the capacity to protect its own interests. Buyer
must bear the economic risk of this investment indefinitely unless the Shares
are registered pursuant to the Securities Act, or an exemption from registration
is available. Buyer understands that Seller has no present intention of
registering the Shares. Buyer also understands that there is no assurance that
any exemption from registration under the Securities Act will be available and
that, even if available, such exemption may not allow Buyer to transfer all or
any portion of the Shares under the circumstances, in the amounts or at the
times Buyer might propose.

  b.

Acquisition for Own Account. Seller is acquiring the Shares for Seller’s own
account for investment only, and not with a view towards their distribution
within the meaning of Section 2(11) of the Securities Act.

  c.

Disclosure of Information. Seller has had an opportunity to discuss Buyer’s
business, management, financial affairs and the terms and conditions of the
offering of the AMZZ Shares with Buyers’s directors, officers and management and
Buyer has utilized such access to Seller’s satisfaction. Seller further
acknowledges that it has been provided with and given an opportunity to fully
review and ask questions regarding the transaction. As a result, Seller believes
it has sufficient knowledge about the business, management and financial affairs
of Buyer, the planned used of proceeds of the Purchase Price, the terms and
conditions of this Agreement, the Certificate, Bylaws and other Transaction
Documents, the terms and conditions of the receipt of AMZZ Shares contemplated
hereby, and any other relevant matters, to make an informed investment decision
regarding an investment in Buyer and the receipt of the AMZZ Shares contemplated
hereby. Seller acknowledges and agrees that (a) in making its decision to enter
into this Agreement and the other Transaction Documents and to consummate the
transactions contemplated hereby and thereby, Buyer has relied solely upon its
own investigation and the express representations and warranties of Buyer herein
and (b) neither Seller nor any other person has made any representation or
warranty as to Buyer or this Agreement or the Transaction Documents, except as
expressly set forth herein.

  d.

Accredited Investor. Seller represents that it is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D under the Securities Act.

  e.

No General Solicitation. Neither Seller, nor any of its managers, officers,
employees, agents, or members has either directly or indirectly, including,
through a broker or finder (a) engaged in any general solicitation, or (b)
published any advertisement in connection with the offer and sale of the AMZZ
Shares.



 

  Page 2 of 12

 

 



f.

Rule 144. Seller acknowledges and agrees that the Shares are “restricted
securities” as defined in Rule 144 promulgated under the Securities Act as in
effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. Seller has been advised or is aware of the provisions
of Rule 144, which permits limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions, including, among
other things: the availability of certain current public information about
Buyer, the resale occurring following the required holding period under Rule 144
and the number of shares being sold during any three-month period not exceeding
specified limitations.

  g.

No Public Market. Seller understands that no public market now exists for the
AMZZ Shares, and that Seller has made no assurances that a public market will
ever exist for the AMZZ Shares.

 



2.5

Legend. Each certificate representing a Share will bear a legend to the
following effect unless Seller determines otherwise in compliance with
applicable law:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND NEITHER THIS SHARE NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.”



 



3

Representations and Warranties of Converde Energy USA, Inc.

 

Converde Energy USA, Inc. (“XFUL”) hereby represents and warrants to Buyer that:

  3.1

Capitalization. The authorized capital of XFUL consists, immediately prior to
the Closing, of:



 



a.

5,000,000,000 shares of Series A common stock, $0.001 par value per share (the
“Common Stock”), 21,382,184 shares of which are issued and outstanding. All of
the outstanding shares of Common Stock have been duly authorized, are fully paid
and nonassessable and were issued in compliance with all applicable federal and
state securities laws. Seller holds no treasury stock in its treasury.

  b.

250,000,000 shares of Series B common stock, $0.001 par value per share (the
“Series B Common Stock”), 56,000,000 shares of which are issued and outstanding.
All the outstanding shares of Series B Common Stock have been duly authorized,
are fully paid and nonassessable and were issued in compliance with all
applicable federal and state securities laws. The Series B Common Stock was
properly designated via a Certificate of Designation with the state of Nevada,
where the rights and privileges are stated, a copy of which is attached hereto
as Exhibit A.

  c.

750,000,000 shares of preferred stock, $0.001 par value per share (the
“Preferred Stock”), 215,498,745 shares of which are issued and outstanding. All
of the Preferred Stock has been duly authorized, are fully paid and
nonassessable and were issued in compliance wit hall applicable federal and
state securities laws. The Preferred Stock was properly designated via
Certificate of Designation with the state of Nevada where the rights and
privileges are stated, a copy of which is attached hereto as Exhibit B.

 





  Page 3 of 12

 



 



3.2

Authorization. All corporate action required to be taken by XFUL’s Board of
Directors and stockholders in order to authorize Seller to enter into the
Agreement and the Other Transaction Documents and to issue the XFUL Shares at
the Closing has been taken or will be taken prior to the Closing. All action on
the part of the officers of Seller necessary for the execution and delivery of
the Agreement and the Other Transaction Documents, the performance of all
obligations of Seller under the Agreement and Other Transaction Documents to be
performed as of the Closing, and the issuance and delivery of the XFUL Shares
has been taken or will be taken prior to the Closing. The Agreement and the
Other Transaction Documents, when executed and delivered by XFUL, shall
constitute valid and legally binding obligations of XFUL, enforceable against
XFUL in accordance with their terms.

  3.3

Valid Issuance of Shares. The XFUL Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the Agreement, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by Seller. The XFUL Shares will be issued in compliance with all
applicable federal and state securities laws.

  3.4

Corporate Documents; Non-Contravention. The Certificate and Bylaws of XFUL are
in the form provided to Buyer. The execution, delivery and performance of this
Agreement and Other Transaction Documents, and the consummation by Seller of the
transactions contemplated hereby and thereby, will not conflict with, violate or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both would constitute a default) under,
or result in the termination of or accelerate the performance required by, or
result in a right of termination or acceleration under, any provision of the
Certificate or Bylaws of XFUL or the articles of incorporation, charter, bylaws
or other governing instrument of any subsidiary of XFUL.

  4

Representations and Warranties of Buyer.

 

Buyer hereby represents and warrants to Seller that:

  4.1

Authorization. All corporate action required to be taken in order to authorize
Buyer to enter into the Agreement and the Other Transaction Documents and to
purchase the XFUL Shares at the Closing has been taken or will be taken prior to
the Closing. All action on the part of the officers of Buyer necessary for the
execution and delivery of the Agreement and Other Transaction Documents, the
performance of all obligations of Buyer under the Agreement and Other
Transaction Documents to be performed as of the Closing, and the payment of the
Purchase Price have been taken or will be taken prior to the Closing. The
Agreement and the Other Transaction Documents, when executed and delivered by
Buyer, shall constitute valid and legally binding obligations of Buyer,
enforceable against Buyer in accordance with their terms.

  4.2

Non-Contravention. The execution, delivery and performance of this Agreement and
the Other Transaction Documents, and the consummation by Buyer of the
transactions contemplated hereby and thereby, will not conflict with, violate or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both would constitute a default) under,
or result in the termination of or accelerate the performance required by, or
result in a right of termination or acceleration under, any provision of the
Articles of Incorporation or Bylaws of Buyer or the articles of incorporation,
charter, bylaws or other governing instrument of any subsidiary of Buyer.



 

  Page 4 of 12

 

 



4.3

Investment Representations. Buyer understands that neither the Shares have been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Buyer also understands that the XFUL Shares are being offered and sold pursuant
to an exemption from registration contained in the Securities Act based in part
upon Buyer’s representations contained in the Agreement. Buyer hereby represents
and warrants as follows:

 



a.

Buyer Bears Economic Risk. Buyer has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to Seller so that it is capable of evaluating the merits and risks of its
investment in XFUL and has the capacity to protect its own interests. Buyer must
bear the economic risk of this investment indefinitely unless the XFUL Shares
are registered pursuant to the Securities Act, or an exemption from registration
is available. Buyer understands that XFUL has no present intention of
registering the XFUL Shares. Buyer also understands that there is no assurance
that any exemption from registration under the Securities Act will be available
and that, even if available, such exemption may not allow Buyer to transfer all
or any portion of the XFUL Shares under the circumstances, in the amounts or at
the times Buyer might propose.

  b.

Acquisition for Own Account. Buyer is acquiring the XFUL Shares for Buyer’s own
account for investment only, and not with a view towards their distribution
within the meaning of Section 2(11) of the Securities Act.

  c.

Disclosure of Information. Buyer has had an opportunity to discuss XFUL’s
business, management, financial affairs and the terms and conditions of the
offering of the XFUL Shares with Seller’s directors, officers and management and
Buyer has utilized such access to Buyer’s satisfaction. Buyer further
acknowledges that it has been provided with and given an opportunity to fully
review and ask questions about the business of XFUL. As a result, Buyer believes
it has sufficient knowledge about the business, management and financial affairs
of XFUL, the terms and conditions of this Agreement, the Certificate, Bylaws and
other Transaction Documents, the terms and conditions of the purchase of XFUL
Shares contemplated hereby, and any other relevant matters, to make an informed
investment decision regarding an investment in Seller and the purchase of XFUL
Shares contemplated hereby. Buyer acknowledges and agrees that (a) in making its
decision to enter into this Agreement and the other Transaction Documents and to
consummate the transactions contemplated hereby and thereby, Buyer has relied
solely upon its own investigation and the express representations and warranties
of Seller herein and (b) neither Seller nor any other person has made any
representation or warranty as to Seller or this Agreement or the Transaction
Documents, except as expressly set forth herein.

  d.

Accredited Investor. Buyer represents that it is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D under the Securities Act.

  e.

No General Solicitation. Neither Buyer, nor any of its managers, officers,
employees, agents, or members has either directly or indirectly, including,
through a broker or finder (a) engaged in any general solicitation, or (b)
published any advertisement in connection with the offer and sale of the Shares.

  f.

Rule 144. Buyer acknowledges and agrees that the XFUL Shares are “restricted
securities” as defined in Rule 144 promulgated under the Securities Act as in
effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. Buyer has been advised or is aware of the provisions
of Rule 144, which permits limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions, including, among
other things: the availability of certain current public information about XFUL,
the resale occurring following the required holding period under Rule 144 and
the number of shares being sold during any three-month period not exceeding
specified limitations.

  g.

No Public Market. Buyer understands that no public market now exists for the
XFUL Shares, and that Seller has made no assurances that a public market will
ever exist for the XFUL Shares.



 



  Page 5 of 12

 



 



4.4

Legend. Each certificate representing a XFUL Share will bear a legend to the
following effect unless Seller determines otherwise in compliance with
applicable law:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND NEITHER THIS SHARE NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.”

  5

Conditions to Closing.

  5.1

The obligations of Seller to sell Shares to Buyer at the Closing are subject to
the fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:



 



a.

The representations and warranties of Buyer contained herein shall be true and
correct in all respects as of such Closing;

  b.

Buyer shall have executed and present to Seller those promissory notes
representing debts assumed by the Buyer pursuant to this agreement identified
under Schedule A;

  c.

Management of the Buyer shall provide a duly executed resignation and
simultaneous Resolution of the Board of Directors of the Buyer;

  d.

appointing new members of the Board of Directors and Officers of the Buyer
identified under Schedule B, attached hereto.



 



5.2

The obligations of Buyer to purchase Shares at the Closing are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:



 



a.

The representations and warranties of Seller contained in Section 2 shall be
true and correct in all respects as of such Closing;

  b.

Seller shall ensure that all parties listed under Schedule A have approved the
assumption of debts owed by the Buyer;



 

  Page 6 of 12

 

 



6

Miscellaneous.

  6.1

Survival of Warranties.

 

Unless otherwise set forth in this Agreement, the representations and warranties
and covenants of Seller and Buyer contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Closing.

  6.2

Successors and Assigns.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, provided that
neither party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other party hereto.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

  6.3

Governing Law.

 

This Agreement and any controversy arising out of or relating to this Agreement
shall be governed by and construed in accordance with the internal laws of the
state of Nevada, without regard to conflict of law principles that would result
in the application of any other laws. The parties hereto agree that any suit,
action or proceeding brought by either party to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any federal or state court
located in the State of Nevada. Each of the parties hereto submits to the
jurisdiction of any such court in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement or the transactions contemplated hereby and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding. Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.



 

  Page 7 of 12

 

 



6.4

Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY.

  6.5

Counterparts; Facsimile.

 

This Agreement may be executed and delivered by facsimile signature and in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

  



6.6

Titles and Subtitles.

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

  6.7

Notices.

 

All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given upon the earlier of
actual receipt or: (a) personal delivery to the party to be notified, (b) when
sent, if sent by electronic mail or facsimile during normal business hours of
the recipient, and if not sent during normal business hours, then on the
recipient’s next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page, or to such e-mail
address, facsimile number or address as subsequently modified by written notice
given in accordance with this Section.

  6.8

Fees and Expenses.

 

Each party hereto shall pay all of its own fees and expenses (including
attorneys’ fees) incurred in connection with this Agreement and the transactions
contemplated hereby.



 

  Page 8 of 12

 

 



6.9

Interpretation.

 

Seller and Buyer each acknowledge that they have been, or have had the
opportunity to be, represented by legal counsel in connection with this
Agreement and the matters contemplated by this Agreement. Accordingly, any rule
of law or any legal decision that would require interpretation of any claimed
ambiguities in this Agreement against the party that drafted it has no
application and is expressly waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of the parties

  6.10

Amendments and Waivers.

 

Any provision of this Agreement may be amended or waived if, but only if such
amendment or waiver is in writing and is duly executed and delivered by Seller
and Buyer. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

  6.11

Specific Performance.

 

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms. It is accordingly agreed that the parties shall be entitled to
seek specific performance of the terms hereof, this being in addition to any
other remedies to which they are entitled at law or equity.

  6.12

Severability.

 

The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.

  6.13

Entire Agreement.

 

This Agreement (including the Exhibits hereto) constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.

 

[Signature Page to Follow]

 



  Page 9 of 12

 



 

Converde Energy USA, Inc.
Preferred Share Purchase Agreement 

September 15, 2015


 

IN WITNESS WHEREOF, the parties have executed this Series C Preferred Stock
Purchase and Sale Agreement as of the date first written above.

 



 

SELLER:

 

 

 

 

 

Converde, Inc.

        By: /s/ Michael McLaren

 

 

Name:

Michael McLaren

 

 

Title:

Chief Executive Officer

 

 

Address:

120 H Turnbull Crt. Cambridge Ontario N1T 1H9

 

 

   

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

Amazonica Corp.

 

 

 

 

 

 

By:

/s/ Michael Sourso

 

 

Name:

Michael Soursos

 

 

Title:

CEO

 

 

Address:

 

 



 

 

 

 

SCHEDULE 1.1( b)

Assumed Debts

 



Note Holder

 

Total Owed

 

Michael Brierley

 

 

198,479.15

 

Mark Brierley

 

 

18,781.05

 

Union Capital

 

 

76,549.67

 

JSJ Investments

 

 

54,000.00

 

6361811 Canada Inc.

 

 

25,487.57

 

Greg Traina

 

 

22,500.00

 

Eilers Law Group PA.

 

 

12,500.00

 

Eilers Law Group PA. (S1 Payment)

 

 

20,000.00

 

Michael McLaren formerly Premier Capital

 

 

505,586.00

 

 

  Page 11 of 12

 

 

SCHEDULE 5.1(d)

Appointed Officers and Directors

 

Directors 



Director

 

Position

 

Pierre Besuchet

 

 

 

Michael McLaren

 

CEO

 

Sigmund Friberg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Officer 



Officer

 

Position

 

Michael McLaren

 

CEO

 

Issac Voss

 

President, COO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 12 of 12 

--------------------------------------------------------------------------------